Exhibit 10.4



AMENDED AND RESTATED BYLAWS OF
ELLIE MAE, INC.
(a Delaware corporation)


(as of July 11, 2014)






--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I - CORPORATE OFFICES    
1.1 REGISTERED OFFICE    
1.2 OTHER OFFICES    
ARTICLE II - MEETINGS OF STOCKHOLDERS    
2.1 PLACE OF MEETINGS    
2.2 ANNUAL MEETING    
2.3 SPECIAL MEETING    
2.4 ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING    
2.5 ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS.    
2.6 NOTICE OF STOCKHOLDERS’ MEETINGS.    
2.7 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE    
2.8 QUORUM    
2.9 ADJOURNED MEETING; NOTICE    
2.10 CONDUCT OF BUSINESS    
2.11 VOTING    
2.12 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING    
2.13 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS    
2.14 PROXIES    
2.15 LIST OF STOCKHOLDERS ENTITLED TO VOTE    
2.16 INSPECTORS OF ELECTION.    
ARTICLE III - DIRECTORS    
3.1 POWERS    
3.2 NUMBER OF DIRECTORS    
3.3 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS    
3.4 RESIGNATION AND VACANCIES    
3.5 PLACE OF MEETINGS; MEETINGS BY TELEPHONE    
3.6 REGULAR MEETINGS    
3.7 SPECIAL MEETINGS; NOTICE    
3.8 QUORUM    
3.9 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING    
3.10 FEES AND COMPENSATION OF DIRECTORS    
3.11 REMOVAL OF DIRECTORS    
ARTICLE IV - COMMITTEES    
4.1 COMMITTEES OF DIRECTORS    
4.2 COMMITTEE MINUTES    
4.3 MEETINGS AND ACTION OF COMMITTEES    
ARTICLE V - OFFICERS    
5.1 OFFICERS    
5.2 APPOINTMENT OF OFFICERS    
5.3 SUBORDINATE OFFICERS    
5.4 REMOVAL AND RESIGNATION OF OFFICERS    
5.5 VACANCIES IN OFFICES    
5.6 REPRESENTATION OF SHARES OF OTHER CORPORATIONS    
5.7 AUTHORITY AND DUTIES OF OFFICERS    
5.8 LIMITATIONS ON NON-CITIZENS AS OFFICERS    
ARTICLE VI - RECORDS AND REPORTS    
6.1 MAINTENANCE AND INSPECTION OF RECORDS    
6.2 INSPECTION BY DIRECTORS    
ARTICLE VII - GENERAL MATTERS    
7.1 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS    
7.2 TRANSFER AGENT AND REGISTRARS.    
7.3 STOCK CERTIFICATES; PARTLY PAID SHARES    
7.4 SPECIAL DESIGNATION ON CERTIFICATES    
7.5 LOST CERTIFICATES    
7.6 CONSTRUCTION; DEFINITIONS    
7.7 DIVIDENDS    
7.8 FISCAL YEAR    
7.9 SEAL    
7.10 TRANSFER OF STOCK    
7.11 STOCK TRANSFER AGREEMENTS    
7.12 REGISTERED STOCKHOLDERS    
7.13 WAIVER OF NOTICE    
ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION    
8.1 NOTICE BY ELECTRONIC TRANSMISSION    
8.2 DEFINITION OF ELECTRONIC TRANSMISSION    
ARTICLE IX - INDEMNIFICATION    
9.1 INDEMNIFICATION OF DIRECTORS AND OFFICERS.    
9.2 INDEMNIFICATION OF OTHERS.    
9.3 PREPAYMENT OF EXPENSES.    
9.4 DETERMINATION; CLAIM.    
9.5 NON-EXCLUSIVITY OF RIGHTS.    
9.6 INSURANCE.    
9.7 OTHER INDEMNIFICATION.    
9.8 CONTINUATION OF INDEMNIFICATION.    
9.9 AMENDMENT OR REPEAL.    
ARTICLE X - LIMITATIONS OF OWNERSHIP BY NON-CITIZENS    
10.1 DEFINITIONS    
10.2 LIMITATIONS ON OWNERSHIP    
10.3 FOREIGN STOCK RECORD    
10.4 SUSPENSION OF VOTING RIGHTS    
10.5 CERTIFICATION OF CITIZENSHIP    
ARTICLE XI - AMENDMENTS    







--------------------------------------------------------------------------------






AMENDED AND RESTATED
BYLAWS OF ELLIE MAE, INC.
ARTICLE I -    CORPORATE OFFICES
1.1    REGISTERED OFFICE. 
The registered office of Ellie Mae, Inc. (the “Corporation”) shall be fixed in
the Corporation’s Certificate of Incorporation, as the same may be amended from
time to time.
1.2    OTHER OFFICES. 
The Corporation’s board of directors (the “Board”) may at any time establish
other offices at any place or places where the Corporation is qualified to do
business.
ARTICLE II -    MEETINGS OF STOCKHOLDERS
2.1    PLACE OF MEETINGS. 
Meetings of stockholders shall be held at any place, within or outside the State
of Delaware, designated by the Board. The Board may, in its sole discretion,
determine that a meeting of stockholders shall not be held at any place, but may
instead be held solely by means of remote communication as authorized by
Section 211(a)(2) of the Delaware General Corporation Law (the “DGCL”). In the
absence of any such designation or determination, stockholders’ meetings shall
be held at the Corporation’s principal executive office.
2.2    ANNUAL MEETING. 
The annual meeting of stockholders shall be held each year. The Board shall
designate the date and time of the annual meeting, taking into account that the
annual meeting shall be held as closely as practicable in the same month of each
year so as to ensure that the terms of the office of directors shall approximate
a complete year in length. At the annual meeting, directors shall be elected and
other proper business properly brought before the meeting in accordance with
Section 2.4 of this Article II may be transacted.
2.3    SPECIAL MEETING. 
A special meeting of the stockholders may be called at any time by the Chairman
of the Board or by the Secretary of the Corporation upon direction of the Board
pursuant to a resolution adopted by a majority of the entire Board, but such
special meetings may not be called by any other person or persons.
No business may be transacted at such special meeting other than the business
specified in such notice to stockholders. Nothing contained in this paragraph of
this Section 2.3 shall be construed as limiting, fixing, or affecting the time
when a meeting of stockholders called by action of the Board may be held.
2.4    ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING. 
(a)At an annual meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting. To be properly
brought before an annual meeting, business must be (i) brought before the
meeting by the Corporation and specified in the notice of meeting given by or at
the direction of the Board, (ii) brought before the meeting by or at the
direction of the Board, or (iii) otherwise properly brought before the meeting
by a stockholder who (A) was a stockholder of record of the Corporation (and,
with respect to any beneficial owner, if different, on whose behalf such
business is proposed, only if such beneficial owner was the beneficial owner of
shares of the Corporation) both at the time of giving the notice provided for in
this Section 2.4 and at the time of the meeting, (B) is entitled to vote at the
meeting, and (C) has complied with all of the notice procedures set forth in
this Section 2.4 as to such business. Except for proposals made in accordance
with Rule 14a-8 under the Securities Exchange Act of 1934, as amended (including
such rules and regulations promulgated thereunder, the “Exchange Act”), and
included in the notice of meeting given by or at the direction of the Board, the
foregoing clause (iii) shall be the exclusive means for a stockholder to propose
business to be brought before an annual meeting of the stockholders.
Stockholders shall not be permitted to propose business to be brought before a
special meeting of the stockholders, and the only matters that may be brought
before a special meeting are the matters specified in the notice of meeting
given by or at the direction of the person properly calling the meeting pursuant
to Article II, Section 2.3 of these Bylaws. Stockholders seeking to nominate
persons for election to the Board must comply with the notice procedures set
forth in Article II, Section 2.5 of these Bylaws, and this Section 2.4 shall not
be applicable to nominations except as expressly provided in Article II, Section
2.5 of these Bylaws.
(b)For business to be properly brought before an annual meeting by a
stockholder, the stockholder must (i) provide Timely Notice (as defined below)
thereof in writing and in proper form to the Secretary of the Corporation and
(ii) provide any updates or supplements to such notice at the times and in the
forms required by this Section 2.4. To be timely, a stockholder’s notice must be
delivered to or mailed and received at the principal executive offices of the
Corporation not less than ninety (90) days nor more than one hundred twenty
(120) days prior to the first anniversary of the preceding year’s annual
meeting; provided, however, that in the event that the date of the annual
meeting is more than thirty (30) days before or more than sixty (60) days after
such anniversary date, notice by the stockholder to be timely must be so
delivered, or mailed and received, not earlier than the one hundred twentieth
(120th) day prior to such annual meeting and not later than the ninetieth (90th)
day prior to such annual meeting or, if later, the tenth (10th) day following
the day on which public disclosure of the date of such annual meeting was first
made (such notice within such time periods, “Timely Notice”). In no event shall
any adjournment or postponement of an annual meeting or the announcement thereof
commence a new time period for the giving of Timely Notice as described above.
(c)To be in proper form for purposes of this Section 2.4, a stockholder’s notice
to the Secretary pursuant to this Section 2.4 shall be required to set forth:
(i)    As to each Proposing Person (as defined below), (A) the name and address
of such Proposing Person (including, if applicable, the name and address that
appear on the Corporation’s books and records) and (B) the class or series and
number of shares of the capital stock of the Corporation that are, directly or
indirectly, owned of record or beneficially owned (within the meaning of Rule
13d-3 under the Exchange Act) by such Proposing Person, except that such
Proposing Person shall in all events be deemed to beneficially own any shares of
any class or series of capital stock of the Corporation as to which such
Proposing Person has a right to acquire beneficial ownership at any time in the
future (the disclosures to be made pursuant to the foregoing clauses (A) and (B)
are referred to as “Stockholder Information”);
(ii)    As to each Proposing Person, (A) any derivative, swap or other
transaction or series of transactions engaged in, directly or indirectly, by
such Proposing Person, the purpose or effect of which is to give such Proposing
Person economic risk similar to ownership of shares of any class or series of
the capital stock of the Corporation, including due to the fact that the value
of such derivative, swap or other transactions are determined by reference to
the price, value or volatility of any shares of any class or series of the
capital stock of the Corporation, or which derivative, swap or other
transactions provide, directly or indirectly, the opportunity to profit from any
increase in the price or value of shares of any class or series of the capital
stock of the Corporation (“Synthetic Equity Interests”), which Synthetic Equity
Interests shall be disclosed without regard to whether (x) the derivative, swap
or other transactions convey any voting rights in such shares to such Proposing
Person, (y) the derivative, swap or other transactions are required to be, or
are capable of being, settled through delivery of such shares or (z) such
Proposing Person may have entered into other transactions that hedge or mitigate
the economic effect of such derivative, swap or other transactions, (B) any
proxy (other than a revocable proxy or consent given in response to a
solicitation made pursuant to, and in accordance with, Section 14(a) of the
Exchange Act by way of a solicitation statement filed on Schedule 14A),
agreement, arrangement, understanding or relationship pursuant to which such
Proposing Person has or shares a right to vote any shares of any class or series
of the capital stock of the Corporation, (C) any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in, directly or indirectly,
by such Proposing Person, the purpose or effect of which is to mitigate loss to,
reduce the economic risk (of ownership or otherwise) of shares of any class or
series of the capital stock of the Corporation to, manage the risk of share
price changes for, or increase or decrease the voting power of, such Proposing
Person with respect to the shares of any class or series of the capital stock of
the Corporation, or which provides, directly or indirectly, the opportunity to
profit from any decrease in the price or value of the shares of any class or
series of capital stock of the Corporation (“Short Interests”), (D) any rights
to dividends on the shares of any class or series of the capital stock of the
Corporation owned beneficially by such Proposing Person that are separated or
separable from the underlying shares of the Corporation, (E) any performance
related fees (other than an asset-based fee) that such Proposing Person is
entitled to based on any increase or decrease in the price or value of shares of
any class or series of the capital stock of the Corporation, or any Synthetic
Equity Interests or Short Interests, if any, (F)(x) if such Proposing Person is
not a natural person, the identity of the natural person or persons associated
with such Proposing Person responsible for the formulation of and decision to
propose the business to be brought before the meeting (such person or persons,
the “Responsible Person”), the manner in which such Responsible Person was
selected, any fiduciary duties owed by such Responsible Person to the equity
holders or other beneficiaries of such Proposing Person, the qualifications and
background of such Responsible Person and any material interests or
relationships of such Responsible Person that are not shared generally by any
other record or beneficial holder of the shares of any class or series of the
capital stock of the Corporation and that reasonably could have influenced the
decision of such Proposing Person to propose such business to be brought before
the meeting, and (y) if such Proposing Person is a natural person, the
qualifications and background of such natural person and any material interests
or relationships of such natural person that are not shared generally by any
other record or beneficial holder of the shares of any class or series of the
capital stock of the Corporation and that reasonably could have influenced the
decision of such Proposing Person to propose such business to be brought before
the meeting, (G) any significant equity interests or any Synthetic Equity
Interests or Short Interests in any principal competitor of the Corporation held
by such Proposing Persons, (H) any direct or indirect interest of such Proposing
Person in any contract with the Corporation, any affiliate of the Corporation or
any principal competitor of the Corporation (including, in any such case, any
employment agreement, collective bargaining agreement or consulting agreement),
(I) any pending or threatened litigation in which such Proposing Person is a
party or material participant involving the Corporation or any of its officers
or directors, or any affiliate of the Corporation, (J) any material transaction
occurring during the prior twelve months between such Proposing Person, on the
one hand, and the Corporation, any affiliate of the Corporation or any principal
competitor of the Corporation, on the other hand, (K) a summary of any material
discussions regarding the business proposed to be brought before the meeting (x)
between or among any of the Proposing Persons or (y) between or among any
Proposing Person and any other record or beneficial holder of the shares of any
class or series of the capital stock of the Corporation (including their names)
and (L) any other information relating to such Proposing Person that would be
required to be disclosed in a proxy statement or other filing required to be
made in connection with solicitations of proxies or consents by such Proposing
Person in support of the business proposed to be brought before the meeting
pursuant to Section 14(a) of the Exchange Act (the disclosures to be made
pursuant to the foregoing clauses (A) through (L) are referred to as
“Disclosable Interests”); provided, however, that Disclosable Interests shall
not include any such disclosures with respect to the ordinary course business
activities of any broker, dealer, commercial bank, trust company or other
nominee who is a Proposing Person solely as a result of being the stockholder
directed to prepare and submit the notice required by these Bylaws on behalf of
a beneficial owner; and
(iii)     As to each item of business that the stockholder proposes to bring
before the annual meeting, (A) a reasonably brief description of the business
desired to be brought before the annual meeting, the reasons for conducting such
business at the annual meeting and any material interest in such business of
each Proposing Person, (B) the text of the proposal or business (including the
text of any resolutions proposed for consideration and in the event that such
business includes a proposal to amend these Bylaws, the language of the proposed
amendment) and (C) a reasonably detailed description of all agreements,
arrangements and understandings between or among any of the Proposing Persons or
between or among any Proposing Person and any other person or entity (including
their names) in connection with the proposal of such business by such
stockholder.
(d)For purposes of this Section 2.4, the term “Proposing Person” shall mean (i)
the stockholder providing the notice of business proposed to be brought before
an annual meeting, (ii) the beneficial owner or beneficial owners, if different,
on whose behalf the notice of the business proposed to be brought before the
annual meeting is made, (iii) any affiliate or associate (each within the
meaning of Rule 12b-2 under the Exchange Act for the purposes of these Bylaws)
of such stockholder or beneficial owner and (iv) any other person with whom such
stockholder or beneficial owner (or any of their respective affiliates or
associates) is Acting in Concert (as defined below).
(e)A person shall be deemed to be “Acting in Concert” with another person for
purposes of these Bylaws if such person knowingly acts (whether or not pursuant
to an express agreement, arrangement or understanding) in concert with, or
towards a common goal relating to the management, governance or control of the
Corporation in parallel with, such other person where (i) each person is
conscious of the other person’s conduct or intent and this awareness is an
element in their decision-making processes and (ii) at least one additional
factor suggests that such persons intend to act in concert or in parallel, which
such additional factors may include, without limitation, exchanging information
(whether publicly or privately), attending meetings, conducting discussions, or
making or soliciting invitations to act in concert or in parallel; provided,
however, that a person shall not be deemed to be Acting in Concert with any
other person solely as a result of the solicitation or receipt of revocable
proxies or consents from such other person in response to a solicitation made
pursuant to, and in accordance with, the Section 14(a) of the Exchange Act by
way of a proxy or consent solicitation statement filed on Schedule 14A. A person
Acting in Concert with another person shall be deemed to be Acting in Concert
with any third party who is also Acting in Concert with such other person.
(f)A stockholder providing notice of business proposed to be brought before an
annual meeting shall further update and supplement such notice, if necessary, so
that the information provided or required to be provided in such notice pursuant
to this Section 2.4 shall be true and correct as of the record date for the
meeting and as of the date that is ten (10) business days prior to the meeting
or any adjournment or postponement thereof, and such update and supplement shall
be delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not later than five (5) business days after
the record date for the meeting (in the case of the update and supplement
required to be made as of the record date), and not later than eight (8)
business days prior to the date for the meeting or, if practicable, any
adjournment or postponement thereof (and, if not practicable, on the first
practicable date prior to the date to which the meeting has been adjourned or
postponed) (in the case of the update and supplement required to be made as of
ten (10) business days prior to the meeting or any adjournment or postponement
thereof).
(g)Notwithstanding anything in these Bylaws to the contrary, no business shall
be conducted at an annual meeting except in accordance with this Section 2.4.
The presiding officer of an annual meeting shall determine that the business was
not properly brought before the meeting in accordance with this Section 2.4, and
if he or she should so determine, he or she shall so declare to the meeting and
any such business not properly brought before the meeting shall not be
transacted.
(h)This Section 2.4 is expressly intended to apply to any business proposed to
be brought before an annual meeting of stockholders. In addition to the
requirements of this Section 2.4 with respect to any business proposed to be
brought before an annual meeting, each Proposing Person shall comply with all
applicable requirements of the Exchange Act with respect to any such business.
Nothing in this Section 2.4 shall be deemed to affect the rights of stockholders
to request inclusion of proposals in the Corporation’s proxy statement pursuant
to Rule 14a-8 under the Exchange Act.
(i)For purposes of these Bylaws, “public disclosure” shall mean disclosure in a
press release reported by a national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Sections 13, 14 or 15(d) of the Exchange Act.
2.5    ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS.
(a)    Nominations of any person for election to the Board at an annual meeting
or at a special meeting (but only if the election of directors is a matter
specified in the notice of meeting given by or at the direction of the person
properly calling such special meeting) may be made at such meeting only (i) by
or at the direction of the Board, including by any committee or persons
appointed by the Board, or (ii) by a stockholder who (A) was a stockholder of
record of the Corporation (and, with respect to any beneficial owner, if
different, on whose behalf such nomination is proposed to be made, only if such
beneficial owner was the beneficial owner of shares of the Corporation) both at
the time of giving the notice provided for in this Section 2.5 and at the time
of the meeting, (B) is entitled to vote at the meeting and (C) has complied with
this Section 2.5 as to such nomination. The foregoing clause (ii) shall be the
exclusive means for a stockholder to make any nomination of a person or persons
for election to the Board to be considered by the stockholders at an annual
meeting or special meeting.
(b)    For a stockholder to make any nomination of a person or persons for
election to the Board at an annual meeting, the stockholder must (i) provide
Timely Notice (as defined in these Bylaws) thereof in writing and in proper form
to the Secretary of the Corporation and (ii) provide any updates or supplements
to such notice at the times and in the forms required by this Section 2.5. If
the election of directors is a matter specified in the notice of meeting given
by or at the direction of the person properly calling such special meeting, then
for a stockholder to make any nomination of a person or persons for election to
the Board at a special meeting, the stockholder must (i) provide Timely Notice
thereof in writing and in proper form to the Secretary of the Corporation at the
principal executive offices of the Corporation and (ii) provide any updates or
supplements to such notice at the times and in the forms required by this
Section 2.5. To be timely, a stockholder’s notice for nominations to be made at
a special meeting must be delivered to, or mailed and received at, the principal
executive offices of the Corporation not earlier than the one hundred twentieth
(120th) day prior to such special meeting and not later than the ninetieth
(90th) day prior to such special meeting or, if later, the tenth (10th) day
following the day on which public disclosure (as defined in these Bylaws) of the
date of such special meeting was first made. In no event shall any adjournment
or postponement of an annual meeting or special meeting or the announcement
thereof commence a new time period for the giving of a stockholder’s notice as
described above.
(c)    To be in proper form for purposes of this Section 2.5, a stockholder’s
notice to the Secretary shall set forth:
(i)    As to each Nominating Person (as defined below), the Stockholder
Information (as defined these Bylaws) except that for purposes of this Section
2.5, the term “Nominating Person” shall be substituted for the term “Proposing
Person” in all places it appears in Section 2.4(c)(i);
(ii)    As to each Nominating Person, any Disclosable Interests (as defined in
these Bylaws), except that for purposes of this Section 2.5 the term “Nominating
Person” shall be substituted for the term “Proposing Person” in all places it
appears in Section 2.4(c)(ii) and the disclosure in clause (L) of Section
2.4(c)(ii) shall be made with respect to the election of directors at the
meeting);
(iii)    As to each person whom a Nominating Person proposes to nominate for
election as a director, (A) all information with respect to such proposed
nominee that would be required to be set forth in a stockholder’s notice
pursuant to this Section 2.5 if such proposed nominee were a Nominating Person,
(B) all information relating to such proposed nominee that is required to be
disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for election of directors in a
contested election pursuant to Section 14(a) under the Exchange Act (including
such proposed nominee’s written consent to being named in the proxy statement as
a nominee and to serving as a director if elected), (C) a description of all
direct and indirect compensation and other material monetary agreements,
arrangements and understandings during the past three (3) years, and any other
material relationships, between or among any Nominating Person, on the one hand,
and each proposed nominee, his or her respective affiliates and associates and
any other persons with whom such proposed nominee (or any of his or her
respective affiliates and associates) is Acting in Concert (as defined in these
Bylaws), on the other hand, including, without limitation, all information that
would be required to be disclosed pursuant to Item 404 under Regulation S-K if
such Nominating Person were the “registrant” for purposes of such rule and the
proposed nominee were a director or executive officer of such registrant (the
disclosures to be made pursuant to the foregoing clauses (A) through (C) are
referred to as “Nominee Information”), and (D) a completed and signed
questionnaire, representation and agreement as provided in Section 2.5(g); and
(iv)    The Corporation may require any proposed nominee to furnish such other
information (A) as may reasonably be required by the Corporation to determine
the eligibility of such proposed nominee to serve as an independent director of
the Corporation in accordance with the Corporation’s Corporate Governance
Guidelines or (B) that could be material to a reasonable stockholder’s
understanding of the independence or lack of independence of such proposed
nominee.
(d)    For purposes of this Section 2.5, the term “Nominating Person” shall mean
(i) the stockholder providing the notice of the nomination proposed to be made
at the meeting, (ii) the beneficial owner or beneficial owners, if different, on
whose behalf the notice of the nomination proposed to be made at the meeting is
made, (iii) any affiliate or associate of such stockholder or beneficial owner
and (iv) any other person with whom such stockholder or such beneficial owner
(or any of their respective affiliates or associates) is Acting in Concert.
(e)    A stockholder providing notice of any nomination proposed to be made at a
meeting shall further update and supplement such notice, if necessary, so that
the information provided or required to be provided in such notice pursuant to
this Section 2.5 shall be true and correct as of the record date for the meeting
and as of the date that is ten (10) business days prior to the meeting or any
adjournment or postponement thereof, and such update and supplement shall be
delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not later than five (5) business days after
the record date for the meeting (in the case of the update and supplement
required to be made as of the record date), and not later than eight (8)
business days prior to the date for the meeting or, if practicable, any
adjournment or postponement thereof (and, if not practicable, on the first
practicable date prior to the date to which the meeting has been adjourned or
postponed) (in the case of the update and supplement required to be made as of
ten (10) business days prior to the meeting or any adjournment or postponement
thereof).
(f)    Notwithstanding anything in these Bylaws to the contrary, no person shall
be eligible for election as a director of the Corporation unless nominated in
accordance with this Section 2.5. The presiding officer at the meeting shall, if
the facts warrant, determine that a nomination was not properly made in
accordance with this Section 2.5, and if he or she should so determine, he or
she shall so declare such determination to the meeting and the defective
nomination shall be disregarded.
(g)    To be eligible to be a nominee for election as a director of the
Corporation, the proposed nominee must deliver (in accordance with the time
periods prescribed for delivery of notice under this Section 2.5) to the
Secretary at the principal executive offices of the Corporation a written
questionnaire with respect to the background and qualification of such proposed
nominee (which questionnaire shall be provided by the Secretary upon written
request) and a written representation and agreement (in form provided by the
Secretary upon written request) that such proposed nominee (i) is not and will
not become a party to (x) any agreement, arrangement or understanding with, and
has not given any commitment or assurance to, any person or entity as to how
such proposed nominee, if elected as a director of the Corporation, will act or
vote on any issue or question (a “Voting Commitment”) that has not been
disclosed to the Corporation or (y) any Voting Commitment that could limit or
interfere with such proposed nominee’s ability to comply, if elected as a
director of the Corporation, with such proposed nominee’s fiduciary duties under
applicable law, (ii) is not, and will not become a party to, any agreement,
arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a director that has
not been disclosed to the Corporation and (iii) in such proposed nominee’s
individual capacity and on behalf of the stockholder (or the beneficial owner,
if different) on whose behalf the nomination is made, would be in compliance, if
elected as a director of the Corporation, and will comply with applicable
publicly disclosed corporate governance, conflict of interest, confidentiality
and stock ownership and trading policies and guidelines of the Corporation.
(h)    In addition to the requirements of this Section 2.5 with respect to any
nomination proposed to be made at a meeting, each Proposing Person shall comply
with all applicable requirements of the Exchange Act with respect to any such
nominations.
2.6    NOTICE OF STOCKHOLDERS’ MEETINGS.
Unless otherwise provided by law, the Certificate of Incorporation or these
Bylaws, the notice of any meeting of stockholders shall be sent or otherwise
given in accordance with either Section 2.7 or Section 8.1 of these Bylaws not
less than ten (10) nor more than sixty (60) days before the date of the meeting
to each stockholder entitled to vote at such meeting. The notice shall specify
the place, if any, date and hour of the meeting, the means of remote
communication, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at such meeting, and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.
2.7    MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE. 
Notice of any meeting of stockholders shall be deemed given:
(a)if mailed, when deposited in the United States mail, postage prepaid,
directed to the stockholder at his or her address as it appears on the
Corporation’s records; or
(b)if electronically transmitted as provided in Section 8.1 of these Bylaws.
An affidavit of the Secretary or an Assistant Secretary of the Corporation or of
the transfer agent or any other agent of the Corporation that the notice has
been given by mail or by a form of electronic transmission, as applicable,
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.
2.8    QUORUM. 
Unless otherwise provided by law, the Certificate of Incorporation or these
Bylaws, the holders of a majority in voting power of the stock issued and
outstanding and entitled to vote, present in person or represented by proxy,
shall constitute a quorum for the transaction of business at all meetings of the
stockholders. If, however, such quorum is not present or represented at any
meeting of the stockholders, then either (a) the chairperson of the meeting or
(b) a majority in voting power of the stockholders entitled to vote at the
meeting, present in person or represented by proxy, shall have power to adjourn
the meeting from time to time in the manner provided in Section 2.9 of these
Bylaws until a quorum is present or represented. At such adjourned meeting at
which a quorum is present or represented, any business may be transacted that
might have been transacted at the meeting as originally noticed.
2.9    ADJOURNED MEETING; NOTICE. 
Notwithstanding Section 2.8 of these Bylaws, (a) the chairperson of the meeting
or (b) the Secretary of the Corporation upon direction of the Board pursuant to
a resolution adopted by a majority of the entire Board may adjourn a meeting
from time to time for any reason in accordance with this Section 2.9. When a
meeting is adjourned to another time or place, unless these Bylaws otherwise
require, notice need not be given of the adjourned meeting if the time, place,
if any, thereof, and the means of remote communications, if any, by which
stockholders and proxy holders may be deemed to be present in person and vote at
such adjourned meeting are announced at the meeting at which the adjournment is
taken. At the adjourned meeting, the Corporation may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting.
2.10    CONDUCT OF BUSINESS. 
The chairperson of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including regulation of the manner of
voting and the conduct of business.
2.11    VOTING. 
The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.13 of these Bylaws,
subject to Section 217 (relating to voting rights of fiduciaries, pledgors` and
joint owners of stock) and Section 218 (relating to voting trusts and other
voting agreements) of the DGCL.
Except as may be otherwise provided in the Certificate of Incorporation or these
Bylaws in respect of any class or series of non-voting stock, each stockholder
shall be entitled to one (1) vote for each share of capital stock held by such
stockholder.
At all meetings of stockholders for the election of directors at which a quorum
is present a plurality of the votes cast shall be sufficient to elect a
director. All other elections and questions presented to the stockholders at a
meeting at which a quorum is present shall, unless otherwise provided by the
Certificate of Incorporation, these Bylaws, the rules or regulations of any
stock exchange applicable to the Corporation, or applicable law or pursuant to
any regulation applicable to the Corporation or its securities, be decided by
the affirmative vote of the holders of a majority in voting power of the shares
of stock of the Corporation which are present in person or by proxy and entitled
to vote thereon.
2.12    STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING. 
Subject to the rights of the holders of the shares of any series of Preferred
Stock, any action required or permitted to be taken by the stockholders of the
Corporation must be effected only at a duly called annual or special meeting of
such stockholders and may not be effected by any written consent in lieu of a
meeting by such stockholders.
2.13    RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS. 
In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board may fix, in advance, a record date, which record date shall not
precede the date on which the resolution fixing the record date is adopted and
which shall not be more than sixty (60) nor less than ten (10) days before the
date of such meeting, nor more than sixty (60) days prior to any other such
action.
If the Board does not so fix a record date:
(i)The record date for determining stockholders entitled to notice of or to vote
at a meeting of stockholders shall be at the close of business on the day next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held.
(ii)The record date for determining stockholders for any other purpose shall be
at the close of business on the day on which the Board adopts the resolution
relating thereto.
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for the adjourned meeting.
2.14    PROXIES. 
Each stockholder entitled to vote at a meeting of stockholders may authorize
another person or persons to act for such stockholder by proxy authorized by an
instrument in writing or by a transmission permitted by law filed in accordance
with the procedure established for the meeting, but no such proxy shall be voted
or acted upon after three (3) years from its date, unless the proxy provides for
a longer period. The revocability of a proxy that states on its face that it is
irrevocable shall be governed by the provisions of Section 212 of the DGCL. A
proxy may be in the form of a telegram, cablegram or other means of electronic
transmission which sets forth or is submitted with information from which it can
be determined that the telegram, cablegram or other means of electronic
transmission was authorized by the stockholder.
2.15    LIST OF STOCKHOLDERS ENTITLED TO VOTE. 
The officer who has charge of the stock ledger of the Corporation shall prepare
and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. The Corporation shall not
be required to include electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting for a period of at least ten
(10) days prior to the meeting: (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (ii) during ordinary business hours,
at the Corporation’s principal executive office. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation. If the meeting is to be held
at a place, then the list shall be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of
remote communication, then the list shall also be open to the examination of any
stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting. Such list shall presumptively determine
the identity of the stockholders entitled to vote at the meeting and the number
of shares held by each of them.
2.16    INSPECTORS OF ELECTION.
Before any meeting of stockholders, the Board shall appoint an inspector or
inspectors of election to act at the meeting or its adjournment and make a
written report thereof. The number of inspectors shall be either one (1) or
three (3). If any person appointed as inspector fails to appear or fails or
refuses to act, then the chairperson of the meeting may, and upon the request of
any stockholder or a stockholder’s proxy shall, appoint a person to fill that
vacancy.
Such inspectors shall:
(a)determine the number of shares outstanding and the voting power of each, the
number of shares represented at the meeting, the existence of a quorum, and the
authenticity, validity, and effect of proxies;
(b)receive votes or ballots;
(c)hear and determine all challenges and questions in any way arising in
connection with the right to vote;
(d)count and tabulate all votes;
(e)determine the result; and
(f)do any other acts that may be proper to conduct the election or vote with
fairness to all stockholders.
The inspectors of election shall perform their duties impartially, in good
faith, to the best of their ability and as expeditiously as is practical. If
there are three (3) inspectors of election, the decision, act or certificate of
a majority is effective in all respects as the decision, act or certificate of
all. Any report or certificate made by the inspectors of election is prima facie
evidence of the facts stated therein.
ARTICLE III -    DIRECTORS
3.1    POWERS. 
Subject to the provisions of the DGCL and any limitations in the Certificate of
Incorporation or these Bylaws relating to action required to be approved by the
stockholders or by the outstanding shares, the business and affairs of the
Corporation shall be managed and all corporate powers shall be exercised by or
under the direction of the Board. A Lead Director (as defined below) may be
selected by the independent directors from among the directors who are not
current or former executive officers of the Corporation and are otherwise
independent. The “Lead Director” shall perform such duties as may be assigned to
the Lead Director by the Board of Directors and not inconsistent with these
Bylaws.
3.2    NUMBER OF DIRECTORS. 
The authorized number of directors shall be determined from time to time by
resolution of the Board; provided, however, that the Board shall consist of at
least one (1) member. No reduction of the authorized number of directors shall
have the effect of removing any director before that director’s term of office
expires.
3.3    ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS. 
Except as provided in Section 3.4 of these Bylaws, each director, including a
director elected to fill a vacancy, shall hold office until the expiration of
the term for which elected and until such director’s successor is elected and
qualified or until such director’s earlier death, resignation or removal.
Directors need not be stockholders unless so required by the Certificate of
Incorporation or these Bylaws. Notwithstanding anything to the contrary in these
Bylaws, the number of Non-Citizens (as defined in Article X below) who can hold
office shall at no time exceed the limitations provided under Act (as defined in
Article X below) (which, as of the effective time of these Bylaws and for
informational purposes only, is one-third (1/3) of the total number of members
then holding office). The Certificate of Incorporation or these Bylaws may
prescribe other qualifications for directors.
As provided in the Certificate of Incorporation, the directors of the
Corporation shall be divided into three (3) classes.
3.4    RESIGNATION AND VACANCIES. 
Any director may resign at any time upon notice given in writing or by
electronic transmission to the Corporation. Unless otherwise provided in the
Certificate of Incorporation or these Bylaws, vacancies and newly created
directorships resulting from any increase in the authorized number of directors
shall, unless the Board determines by resolution that any such vacancies or
newly created directorships shall be filled by stockholders, be filled only by a
majority of the directors then in office, although less than a quorum, or by a
sole remaining director. Any director elected in accordance with the preceding
sentence shall hold office for the remainder of the full term of the director
for which the vacancy was created or occurred and until such director’s
successor shall have been elected and qualified. A vacancy in the Board of
Directors shall be deemed to exist under these Bylaws in the case of the death,
removal or resignation of any director.
3.5    PLACE OF MEETINGS; MEETINGS BY TELEPHONE. 
The Board may hold meetings, both regular and special, either within or outside
the State of Delaware.
Unless otherwise restricted by the Certificate of Incorporation or these Bylaws,
members of the Board, or any committee designated by the Board, may participate
in a meeting of the Board, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting pursuant to
this Bylaw shall constitute presence in person at the meeting.
3.6    REGULAR MEETINGS. 
Regular meetings of the Board may be held without notice at such time and at
such place as shall from time to time be determined by the Board.
3.7    SPECIAL MEETINGS; NOTICE. 
Special meetings of the Board for any purpose or purposes may be called at any
time by the chairperson of the Board, the chief executive officer, the
president, the secretary or a majority of the authorized number of directors.
Notice of the time and place of special meetings shall be:
(a)delivered personally by hand, by courier or by telephone;
(b)sent by United States first-class mail, postage prepaid;
(c)sent by facsimile; or
(d)sent by electronic mail,
directed to each director at that director’s address, telephone number,
facsimile number or electronic mail address, as the case may be, as shown on the
Corporation’s records.
If the notice is (a) delivered personally by hand, by courier or by telephone,
(b) sent by facsimile or (c) sent by electronic mail, it shall be delivered or
sent at least twenty-four (24) hours before the time of the holding of the
meeting. If the notice is sent by United States mail, it shall be deposited in
the United States mail at least four (4) days before the time of the holding of
the meeting. The notice need not specify the purpose of the meeting.
3.8    QUORUM. 
At all meetings of the Board, a majority of the authorized number of directors
shall constitute a quorum for the transaction of business. The vote of a
majority of the directors present at any meeting at which a quorum is present
shall be the act of the Board, except as may be otherwise specifically provided
by statute, the Certificate of Incorporation or these Bylaws. If a quorum is not
present at any meeting of the Board, then the directors present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present.
A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for that meeting.
3.9    BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING. 
Unless otherwise restricted by the Certificate of Incorporation or these Bylaws,
any action required or permitted to be taken at any meeting of the Board, or of
any committee thereof, may be taken without a meeting if all members of the
Board or committee, as the case may be, consent thereto in writing or by
electronic transmission and the writing or writings or electronic transmission
or transmissions are filed with the minutes of proceedings of the Board or
committee. Such filing shall be in paper form if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in
electronic form.
3.10    FEES AND COMPENSATION OF DIRECTORS. 
Unless otherwise restricted by the Certificate of Incorporation or these Bylaws,
the Board shall have the authority to fix the compensation of directors.
3.11    REMOVAL OF DIRECTORS. 
Except as otherwise provided by the DGCL, the Board of Directors or any
individual director may be removed from office at any time with cause by the
affirmative vote of the holders of a majority of the voting power of all the
then outstanding shares of voting stock of the Corporation entitled to vote at
an election of directors (the “Voting Stock”).
No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of such director’s term of office.
ARTICLE IV -    COMMITTEES
4.1    COMMITTEES OF DIRECTORS. 
The Board may designate one (1) or more committees, each committee to consist of
one (1) or more of the directors of the Corporation. The Board may designate one
(1) or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
member or members constitute a quorum, may unanimously appoint another member of
the Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
Board or in these Bylaws, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Corporation, and may authorize the seal of the Corporation to be affixed to all
papers that may require it; but no such committee shall have the power or
authority to (i) approve or adopt, or recommend to the stockholders, any action
or matter expressly required by the DGCL to be submitted to stockholders for
approval, or (ii) adopt, amend or repeal any Bylaw of the Corporation. At least
two-thirds (2/3) of the members of each committee of the Board shall be
comprised of individuals who meet the definition of “a citizen of the United
States,” as defined by the Transportation Act 49 U.S.C § 40102 or as
subsequently amended or interpreted by the Department of Transportation;
provided, however, that if a committee of the Board has one (1) member, such
member shall be a “a citizen of the United States,” as defined immediately
above.
4.2    COMMITTEE MINUTES. 
Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.
4.3    MEETINGS AND ACTION OF COMMITTEES. 
Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of:
(a)Section 3.5 (place of meetings and meetings by telephone);
(b)Section 3.6 (regular meetings);
(c)Section 3.7 (special meetings and notice);
(d)Section 3.8 (quorum);
(e)Section 3.9 (action without a meeting); and
(f)Section 7.13 (waiver of notice).
with such changes in the context of those Bylaws as are necessary to substitute
the committee and its members for the Board and its members. However:
(i)    the time of regular meetings of committees may be determined either by
resolution of the Board or by resolution of the committee;
(ii)    special meetings of committees may also be called by resolution of the
Board; and
(iii)    notice of special meetings of committees shall also be given to all
alternate members, who shall have the right to attend all meetings of the
committee. The Board may adopt rules for the government of any committee not
inconsistent with the provisions of these Bylaws.
ARTICLE V -    OFFICERS
5.1    OFFICERS. 
The officers of the Corporation shall be a president and a secretary. The
Corporation may also have, at the discretion of the Board, a chairperson of the
Board, a vice chairperson of the Board, a chief executive officer, a chief
financial officer or treasurer, one (1) or more vice presidents, one (1) or more
assistant vice presidents, one (1) or more assistant treasurers, one (1) or more
assistant secretaries, and any such other officers as may be appointed in
accordance with the provisions of these Bylaws. Any number of offices may be
held by the same person.
5.2    APPOINTMENT OF OFFICERS. 
The Board shall appoint the officers of the Corporation, except such officers as
may be appointed in accordance with the provisions of Section 5.3 of these
Bylaws, subject to the rights, if any, of an officer under any contract of
employment.
5.3    SUBORDINATE OFFICERS. 
The Board may appoint, or empower the chief executive officer or, in the absence
of a chief executive officer, the president, to appoint, such other officers and
agents as the business of the Corporation may require. Each of such officers and
agents shall hold office for such period, have such authority, and perform such
duties as are provided in these Bylaws or as the Board may from time to time
determine.
5.4    REMOVAL AND RESIGNATION OF OFFICERS. 
Any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the Board at any regular or special meeting of the Board or,
except in the case of an officer chosen by the Board, by any officer upon whom
such power of removal may be conferred by the Board.
Any officer may resign at any time by giving written notice to the Corporation.
Any resignation shall take effect at the date of the receipt of that notice or
at any later time specified in that notice. Any resignation is without prejudice
to the rights, if any, of the Corporation or the officer under any contract to
which the officer is a party.
Any removal or resignation of an officer pursuant to this Section 5.4 shall be
without prejudice to any rights of the Corporation or such officer pursuant to
any contract of employment of such officer.
5.5    VACANCIES IN OFFICES. 
Any vacancy occurring in any office of the Corporation shall be filled by the
Board or as provided in Section 5.2.
5.6    REPRESENTATION OF SHARES OF OTHER CORPORATIONS. 
The chairperson of the Board, the president, any vice president, the treasurer,
the secretary or assistant secretary of this Corporation, or any other person
authorized by the Board or the president or a vice president, is authorized to
vote, represent and exercise on behalf of this Corporation all rights incident
to any and all shares of any other corporation or corporations standing in the
name of this Corporation. The authority granted herein may be exercised either
by such person directly or by any other person authorized to do so by proxy or
power of attorney duly executed by such person having the authority.
5.7    AUTHORITY AND DUTIES OF OFFICERS. 
All officers of the Corporation shall respectively have such authority and
perform such duties in the management of the business of the Corporation as may
be designated from time to time by the Board or the stockholders and, to the
extent not so provided, as generally pertain to their respective offices,
subject to the control of the Board.


5.8    LIMITATIONS ON NON-CITIZENS AS OFFICERS. 
Notwithstanding anything to the contrary in these Bylaws, (a) number of
Non-Citizens who can serve as officers shall at no time exceed the limitations
provided under the Act (as defined in Article X below) (which, as of the
effective time of these Bylaws and for informational purposes only, is one-third
(1/3) of the total number of officers then holding office) and (b) the President
shall not be a Non-Citizen for so long as proscribed by the Act (as defined in
Article X below).
ARTICLE VI -    RECORDS AND REPORTS
6.1    MAINTENANCE AND INSPECTION OF RECORDS. 
The Corporation shall, either at its principal executive office or at such place
or places as designated by the Board, keep a record of its stockholders listing
their names and addresses and the number and class of shares held by each
stockholder, a copy of these Bylaws as amended to date, accounting books and
other records. Notwithstanding anything to the contrary in these Bylaws, any
stockholder of record shall be entitled to all rights to which such stockholder
is entitled pursuant to Section 220 of the DGCL.
6.2    INSPECTION BY DIRECTORS. 
Any director shall have the right to examine the Corporation’s stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to his or her position as a director. The Court of Chancery
is hereby vested with the exclusive jurisdiction to determine whether a director
is entitled to the inspection sought. The Court may summarily order the
Corporation to permit the director to inspect any and all books and records, the
stock ledger, and the stock list and to make copies or extracts therefrom. The
Court may, in its discretion, prescribe any limitations or conditions with
reference to the inspection, or award such other and further relief as the Court
may deem just and proper.
ARTICLE VII -    GENERAL MATTERS
7.1    EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS. 
The Board, except as otherwise provided in these Bylaws, may authorize any
officer or officers, or agent or agents, to enter into any contract or execute
any instrument in the name of and on behalf of the Corporation; such authority
may be general or confined to specific instances. Unless so authorized or
ratified by the Board or within the agency power of an officer, no officer,
agent or employee shall have any power or authority to bind the Corporation by
any contract or engagement or to pledge its credit or to render it liable for
any purpose or for any amount.
7.2        TRANSFER AGENT AND REGISTRARS.
The Board may appoint a transfer agent or agents and a registrar or registrars
of transfer (other than the Corporation itself or an employee thereof) for the
issuance of shares of stock of the Corporation and may require that all stock
certificates bear the signature of such transfer agent and registrar. In the
event a share certificate is authenticated by both the transfer agent and
registrar, any share certificate may be signed by the facsimile of the signature
of either or both of the Chief Executive Officer or President and Chief
Financial Officer printed thereon. If the same is countersigned by the transfer
agent and registrar of the Corporation, the certificates bearing the facsimile
of the signatures of such officers shall be valid in all respects as if such
person or persons were still in office even though such person or persons shall
have died or otherwise ceased to be officers.
7.3    STOCK CERTIFICATES; PARTLY PAID SHARES. 
The shares of the Corporation shall be represented by certificates, provided
that the Board may provide by resolution or resolutions that some or all of any
or all classes or series of its stock shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation. Notwithstanding the adoption of
such a resolution by the Board, every holder of stock represented by
certificates shall be entitled to have a certificate signed by, or in the name
of the Corporation by the chairperson or vice-chairperson of the Board, or the
president or vice-president, and by the treasurer or an assistant treasurer, or
the secretary or an assistant secretary of the Corporation representing the
number of shares registered in certificate form. Any or all of the signatures on
the certificate may be a facsimile. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon a
certificate has ceased to be such officer, transfer agent or registrar before
such certificate is issued, it may be issued by the Corporation with the same
effect as if he were such officer, transfer agent or registrar at the date of
issue.
The Corporation may issue the whole or any part of its shares as partly paid and
subject to call for the remainder of the consideration to be paid therefor. Upon
the face or back of each stock certificate issued to represent any such partly
paid shares, upon the books and records of the Corporation in the case of
uncertificated partly paid shares, the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated. Upon the declaration
of any dividend on fully paid shares, the Corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.
7.4    SPECIAL DESIGNATION ON CERTIFICATES. 
If the Corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the preferences
and the relative, participating, optional or other special rights of each class
of stock or series thereof and the qualifications, limitations or restrictions
of such preferences and/or rights shall be set forth in full or summarized on
the face or back of the certificate that the Corporation shall issue to
represent such class or series of stock; provided, however, that, except as
otherwise provided in Section 202 of the DGCL, in lieu of the foregoing
requirements, there may be set forth on the face or back of the certificate that
the Corporation shall issue to represent such class or series of stock a
statement that the Corporation will furnish without charge to each stockholder
who so requests the powers, the designations, the preferences and the relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.
7.5    LOST CERTIFICATES. 
Except as provided in this Section 7.5, no new certificates for shares shall be
issued to replace a previously issued certificate unless the latter is
surrendered to the Corporation and cancelled at the same time. The Corporation
may issue a new certificate of stock or uncertificated shares in the place of
any certificate theretofore issued by it, alleged to have been lost, stolen or
destroyed, and the Corporation may require the owner of the lost, stolen or
destroyed certificate, or such owner’s legal representative, to give the
Corporation a bond sufficient to indemnify it against any claim that may be made
against it on account of the alleged loss, theft or destruction of any such
certificate or the issuance of such new certificate or uncertificated shares.
7.6    CONSTRUCTION; DEFINITIONS. 
Unless the context requires otherwise, the general provisions, rules of
construction and definitions in the DGCL shall govern the construction of these
Bylaws. Without limiting the generality of this provision, the singular number
includes the plural, the plural number includes the singular, and the term
“person” includes both a corporation and a natural person.
7.7    DIVIDENDS. 
The Board, subject to any restrictions contained in either (i) the DGCL or
(ii) the Certificate of Incorporation, may declare and pay dividends upon the
shares of its capital stock. Dividends may be paid in cash, in property or in
shares of the Corporation’s capital stock.
The Board may set apart out of any of the funds of the Corporation available for
dividends a reserve or reserves for any proper purpose and may abolish any such
reserve. Such purposes shall include but not be limited to equalizing dividends,
repairing or maintaining any property of the Corporation, and meeting
contingencies.
7.8    FISCAL YEAR. 
The fiscal year of the Corporation shall be fixed by resolution of the Board and
may be changed by the Board.
7.9    SEAL. 
The Corporation may adopt a corporate seal, which shall be adopted and which may
be altered by the Board. The Corporation may use the corporate seal by causing
it or a facsimile thereof to be impressed or affixed or in any other manner
reproduced.
7.10    TRANSFER OF STOCK. 
Shares of the Corporation shall be transferable in the manner prescribed by law
and in these Bylaws. Shares of stock of the Corporation shall be transferred on
the books of the Corporation only by the holder of record thereof or by such
holder’s attorney duly authorized in writing, upon surrender to the Corporation
of the certificate or certificates representing such shares endorsed by the
appropriate person or persons (or by delivery of duly executed instructions with
respect to uncertificated shares), with such evidence of the authenticity of
such endorsement or execution, transfer, authorization and other matters as the
Corporation may reasonably require, and accompanied by all necessary stock
transfer stamps. No transfer of stock shall be valid as against the Corporation
for any purpose until it shall have been entered in the stock records of the
Corporation by an entry showing the names of the persons from and to whom it was
transferred.
7.11    STOCK TRANSFER AGREEMENTS. 
The Corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
Corporation to restrict the transfer of shares of stock of the Corporation of
any one or more classes owned by such stockholders in any manner not prohibited
by the DGCL.
7.12    REGISTERED STOCKHOLDERS. 
The Corporation:
(i) shall be entitled to recognize the exclusive right of a person registered on
its books as the owner of shares to receive dividends and to vote as such owner;
(ii)shall be entitled to hold liable for calls and assessments the person
registered on its books as the owner of shares; and
(iii)shall not be bound to recognize any equitable or other claim to or interest
in such share or shares on the part of another person, whether or not it shall
have express or other notice thereof, except as otherwise provided by the laws
of Delaware.
7.13    WAIVER OF NOTICE. 
Whenever notice is required to be given under any provision of the DGCL, the
Certificate of Incorporation or these Bylaws, a written waiver, signed by the
person entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time of the event for which
notice is to be given, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders need be
specified in any written waiver of notice or any waiver by electronic
transmission unless so required by the Certificate of Incorporation or these
Bylaws.
ARTICLE VIII -    NOTICE BY ELECTRONIC TRANSMISSION
8.1    NOTICE BY ELECTRONIC TRANSMISSION. 
Without limiting the manner by which notice otherwise may be given effectively
to stockholders pursuant to the DGCL, the Certificate of Incorporation or these
Bylaws, any notice to stockholders given by the Corporation under any provision
of the DGCL, the Certificate of Incorporation or these Bylaws shall be effective
if given by a form of electronic transmission consented to by the stockholder to
whom the notice is given. Any such consent shall be revocable by the stockholder
by written notice to the Corporation. Any such consent shall be deemed revoked
if:
(i)the Corporation is unable to deliver by electronic transmission two (2)
consecutive notices given by the Corporation in accordance with such consent;
and
(ii)such inability becomes known to the secretary or an assistant secretary of
the Corporation or to the transfer agent, or other person responsible for the
giving of notice.
However, the inadvertent failure to treat such inability as a revocation shall
not invalidate any meeting or other action.
Any notice given pursuant to the preceding paragraph shall be deemed given:
if by facsimile telecommunication, when directed to a number at which the
stockholder has consented to receive notice;
if by electronic mail, when directed to an electronic mail address at which the
stockholder has consented to receive notice;
if by a posting on an electronic network together with separate notice to the
stockholder of such specific posting, upon the later of (A) such posting and
(B) the giving of such separate notice; and
if by any other form of electronic transmission, when directed to the
stockholder.
An affidavit of the secretary or an assistant secretary or of the transfer agent
or other agent of the Corporation that the notice has been given by a form of
electronic transmission shall, in the absence of fraud, be prima facie evidence
of the facts stated therein.
8.2    DEFINITION OF ELECTRONIC TRANSMISSION. 
An “electronic transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
ARTICLE IX -    INDEMNIFICATION
9.1    INDEMNIFICATION OF DIRECTORS AND OFFICERS.
The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by the DGCL as it presently exists or may hereafter be amended, any
director or officer of the Corporation who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) by reason of
the fact that he or she, or a person for whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by such person in connection with any such
Proceeding. Notwithstanding the preceding sentence, except as otherwise provided
in Section 9.4, the Corporation shall be required to indemnify a person in
connection with a Proceeding initiated by such person only if the Proceeding was
authorized in the specific case by the Board.
9.2    INDEMNIFICATION OF OTHERS.
The Corporation shall have the power to indemnify and hold harmless, to the
extent permitted by applicable law as it presently exists or may hereafter be
amended, any employee or agent of the Corporation who was or is made or is
threatened to be made a party or is otherwise involved in any Proceeding by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was an employee or agent of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses reasonably
incurred by such person in connection with any such Proceeding.
9.3    PREPAYMENT OF EXPENSES.
The Corporation shall to the fullest extent not prohibited by applicable law pay
the expenses (including attorneys’ fees) incurred by any officer or director of
the Corporation, and may pay the expenses incurred by any employee or agent of
the Corporation, in defending any Proceeding in advance of its final
disposition; provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the person to repay all amounts
advanced if it should be ultimately determined that the person is not entitled
to be indemnified under this Article IX or otherwise.
9.4    DETERMINATION; CLAIM.
If a claim for indemnification (following the final disposition of such
Proceeding) or advancement of expenses under this Article IX is not paid in full
within sixty (60) days after a written claim therefor has been received by the
Corporation the claimant may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim to the fullest extent permitted by law. In any
such action the Corporation shall have the burden of proving that the claimant
was not entitled to the requested indemnification or payment of expenses under
applicable law.
9.5    NON-EXCLUSIVITY OF RIGHTS.
The rights conferred on any person by this Article IX shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the Certificate of Incorporation, these Bylaws, agreement,
vote of stockholders or disinterested directors or otherwise.
9.6    INSURANCE.
The Corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust enterprise or
non-profit entity against any liability asserted against him or her and incurred
by him or her in any such capacity, or arising out of his or her status as such,
whether or not the Corporation would have the power to indemnify him or her
against such liability under the provisions of the DGCL.
9.7    OTHER INDEMNIFICATION.
The Corporation’s obligation, if any, to indemnify or advance expenses to any
person who was or is serving at its request as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, enterprise or
non-profit entity shall be reduced by any amount such person may collect as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, enterprise or non-profit enterprise.
9.8    CONTINUATION OF INDEMNIFICATION.
The rights to indemnification and to prepayment of expenses provided by, or
granted pursuant to, this Article IX shall continue notwithstanding that the
person has ceased to be a director or officer of the Corporation and shall inure
to the benefit of the estate, heirs, executors, administrators, legatees and
distributees of such person.
9.9    AMENDMENT OR REPEAL.
The provisions of this Article IX shall constitute a contract between the
Corporation, on the one hand, and, on the other hand, each individual who serves
or has served as a director or officer of the Corporation (whether before or
after the adoption of these Bylaws), in consideration of such person’s
performance of such services, and pursuant to this Article IX the Corporation
intends to be legally bound to each such current or former director or officer
of the Corporation. With respect to current and former directors and officers of
the Corporation, the rights conferred under this Article IX are present
contractual rights and such rights are fully vested, and shall be deemed to have
vested fully, immediately upon adoption of theses Bylaws. With respect to any
directors or officers of the Corporation who commence service following adoption
of these Bylaws, the rights conferred under this provision shall be present
contractual rights and such rights shall fully vest, and be deemed to have
vested fully, immediately upon such director or officer commencing service as a
director or officer of the Corporation. Any repeal or modification of the
foregoing provisions of this Article IX shall not adversely affect any right or
protection (i) hereunder of any person in respect of any act or omission
occurring prior to the time of such repeal or modification or (ii) under any
agreement providing for indemnification or advancement of expenses to an officer
or director of the Corporation in effect prior to the time of such repeal or
modification.
ARTICLE X -    LIMITATIONS OF OWNERSHIP BY NON-CITIZENS
10.1    DEFINITIONS
For purposes of this Article X, the following definitions shall apply:
(a)    “Act” shall mean Subtitle VII of Title 49 of the United States Code, as
amended, or as the same may be from time to time amended.
(b)    “Beneficial Ownership,” “Beneficially Owned” or “Owned Beneficially”
refers to beneficial ownership as defined in Rule 13d-3 (without regard to the
60-day provision in paragraph (d)(1)(i) thereof) under the Securities Exchange
Act of 1934, as amended.
(c)    “Foreign Stock Record” shall have the meaning set forth in Section 10.3.
(d)    “Non-Citizen” shall mean any person or entity who is not a “citizen of
the United States” (as defined in Section 41102 of the Act and administrative
interpretations issued by the Department of Transportation, its predecessors and
successors, from time to time), including any agent, trustee or representative
of a Non-Citizen.
(e)    “Own or Control” or “Owned or Controlled” shall mean (x) ownership of
record, (y) beneficial ownership or (z) the power to direct, by agreement,
agency or in any other manner, the voting of Stock. Any determination by the
Board of Directors as to whether Stock is Owned or Controlled by a Non-Citizen
shall be final.
(f)    “Permitted Percentage” shall mean 25% of the voting power of the Stock.
(g)    “Stock” shall mean the outstanding capital stock of the Corporation
entitled to vote; provided, however, that for the purpose of determining the
voting power of Stock that shall at any time constitute the Permitted
Percentage, the voting power of Stock outstanding shall not be adjusted downward
solely because shares of Stock may not be entitled to vote by reason of any
provision of this Article X.
10.2    LIMITATIONS ON OWNERSHIP
It is the policy of the Corporation that, consistent with the requirements of
the Act, Non-Citizens shall not Own and/or Control more than the Permitted
Percentage and, if Non-Citizens nonetheless at any time Own and/or Control more
than the Permitted Percentage, the voting rights of the Stock in excess of the
Permitted Percentage shall be automatically suspended in accordance with
Sections 10.3 and 10.4.
10.3    FOREIGN STOCK RECORD
The Corporation or its transfer agent shall maintain a separate stock record
(the “Foreign Stock Record”) in which shall be registered Stock known to the
Corporation to be Owned and/or Controlled by Non-Citizens. It shall be the duty
of each stockholder to register his, her or its Stock if such stockholder is a
Non-Citizen. A Non-Citizen may, at its option, register any Stock to be
purchased pursuant to an agreement entered into with the Corporation, as if
Owned or Controlled by it, upon execution of a definitive agreement. Such
Non-Citizen shall register his, her or its Stock by sending a written request to
the Corporation, noting both the execution of a definitive agreement for the
purchase of Stock and the anticipated closing date of such transaction. Within
ten days of the closing, the Non-Citizen shall send to the Corporation a written
notice confirming that the closing occurred. Failure to send such confirmatory
notice shall result in the removal of such Stock from the Foreign Stock Record.
For the sake of clarity, any Stock registered as a result of execution of a
definitive agreement shall not have any voting or other ownership rights until
the closing of that transaction. In the event that the sale pursuant to such
definitive agreement is not consummated in accordance with such agreement (as
may be amended), such Stock shall be removed from the Foreign Stock Record
without further action by the Corporation. The Foreign Stock Record shall
include (i) the name and nationality of each such Non-Citizen and (ii) the date
of registration of such shares in the Foreign Stock Record. In no event shall
shares in excess of the Permitted Percentage be entered on the Foreign Stock
Record. In the event that the Corporation shall determine that Stock registered
on the Foreign Stock Record exceeds the Permitted Percentage, sufficient shares
shall be removed from the Foreign Stock Record so that the number of shares
entered therein does not exceed the Permitted Percentage. Stock shall be removed
from the Foreign Stock Record in reverse chronological order based upon the date
of registration therein.
10.4    SUSPENSION OF VOTING RIGHTS
If at any time the number of shares of Stock known to the Corporation to be
Owned and/or Controlled by Non-Citizens exceeds the Permitted Percentage, the
voting rights of Stock Owned and/or Controlled by Non-Citizens and not
registered on the Foreign Stock Record at the time of any vote or action of the
stockholders of the Corporation shall, without further action by the
Corporation, be suspended. Such suspension of voting rights shall automatically
terminate upon the earlier of the (i) transfer of such shares to a person or
entity who is not a Non-Citizen, or (ii) registration of such shares on the
Foreign Stock Record, subject to the last two sentences of Section 10.3.
10.5    CERTIFICATION OF CITIZENSHIP
(a)    The Corporation may by notice in writing (which may be included in the
form of proxy or ballot distributed to stockholders in connection with the
annual meeting or any special meeting of the stockholders of the Corporation, or
otherwise) require a person that is a holder of record of Stock or that the
Corporation knows to have, or has reasonable cause to believe has, Beneficial
Ownership of Stock to certify in such manner as the Corporation shall deem
appropriate (including by way of execution of any form of proxy or ballot of
such person) that, to the knowledge of such person:
(i)    all Stock as to which such person has record ownership or Beneficial
Ownership is Owned and Controlled only by citizens of the United States; or
(ii)    the number and class or series of Stock owned of record or Beneficially
Owned by such person that is Owned and/or Controlled by Non-Citizens is as set
forth in such certificate.
(b)    With respect to any Stock identified in response to clause (i)(b) above,
the Corporation may require such person to provide such further information as
the Corporation may reasonably require in order to implement the provisions of
this Article X.
(c)    For purposes of applying the provisions of this Article X with respect to
any Stock, in the event of the failure of any person to provide the certificate
or other information to which the Corporation is entitled pursuant to this
Section 10.5, the Corporation shall presume that the Stock in question is Owned
and/or Controlled by Non-Citizens.
ARTICLE XI -    AMENDMENTS
Subject to the limitations set forth in Section 9.9 of these Bylaws or the
provisions of the Corporation’s Certificate of Incorporation, the Board is
expressly empowered to adopt, amend or repeal these Bylaws. Any adoption,
amendment or repeal of these Bylaws by the Board shall require the approval of a
majority of the authorized number of directors. The stockholders also shall have
power to adopt, amend or repeal these Bylaws; provided, however, that, in
addition to any vote of the holders of any class or series of stock of the
Corporation required by law or by the Corporation’s Certificate of
Incorporation, such action by stockholders shall require the affirmative vote of
the holders of at least a majority of the Voting Stock.


* * * * *





